Title: General Orders, 12 September 1777
From: Washington, George
To: 



Head Quarters, Chester [Pa.] Sept: 12th 1777.
Schuylkill.Derby. Germantown.


The commanding officer of each brigade is immediately to send off as many officers as he shall think necessary on the roads leading to the places of action yesterday, and on any other roads where stragglers may be found; particularly to Wilmington, where ’tis said, many have retired, to pick up all the stragglers from the army, and bring them on. In doing this, they will proceed as far, towards the enemy, as shall be consistant with their own safety, and examine every house—In the mean time the troops are to march on in good order thro’ Derby to the bridge over Schuylkill, cross it, and proceed up to their former ground near the falls of Schuylkill, and Germantown, and there pitch their tents—Genl Greenes division will move last and cover the baggage, stores &c.
A gill of rum or whiskey is to be served out to each man who has not already received that allowance.
General Maxwell’s light Corps will remain at Chester, collect all the stragglers they can, and to morrow morning follow the army.
The directors of the hospital will see, that all the sick, and wounded be sent to Trenton—In doing this, General Maxwell will give them all necessary assistance.
The General expects that each Brigadier, or officer commanding a brigade will immediately make the most exact returns of their killed, wounded and missing.
After Orders. The officers are, without loss of time to see that their men are completed with ammunition—that their arms are in the best order, the inside of them washed clean and well dried—the touchholes picked, and a good flint in each gun. The strictest attention it is

expected will be paid to this order as the officers must be sensible their own honor, the safety of the soldier, and success of the cause depends absolutely upon a careful execution of it. The commanding officer of each regiment is to endeavour to procure such necessaries, as are wanting, for his men—No time is to be lost in doing this.
